Jenkins, J.
Where one deliberately sign's a promissory note for a stated sum, without informing himself, as to the correctness of the amount named, but relies upon the promise of the other party to the contract that it would be revised so as to correct errors, the maker will not be heard to contradict the written instrument by setting up such parol understanding in opposition thereto. The terms of the writing can not be defeated upon the ground of mistake made at the time the instrument was executed, when it thus appears that it was not even the intention of the signer that the settlement was to be accurate and final, but that under an oral agreement the terms of the instrument were to be varied and revised according to the true .state of facts that might thereafter appear. Wilson v. Bush, 22 Ga. App. 83 (95 S. E. 317); Dyar v. Walton, 79 Ga. 466 (7 S. E. 220); Brack v. Brantley Co., 134 Ga. 495 (67 S. E. 1128). Applying this rule to the allegations of the defendants’ plea in this case;j the court did not err in sustaining the demurrer thereto.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.